Under the circumstances, the respondent Commissioner’s absolute denial of the permit without specification of alternative suitable location or date was improper. (See Matter of Rockwell v. Morris, 12 A D 2d 272, affd. 10 N Y 2d 721.) The respondent Commissioner has, however, indicated his willingness to issue a permit to the petitioner-appellant and his group in accordance with the provisions of the City Charter and the Rules and Regulations of the Park Department. On the record here, we are satisfied as to respondent’s good faith and, in view of our full consideration and construction of the Charter and Rule provisions in Matter of Rockwell v. Morris (supra) we do not deem it necessary or proper that we should spell out in detail the duties of the respondent. Concur — Rabin, J. P., Stevens, Eager and Steuer, JJ.